Exhibit 10.2

 

 

 

Published CUSIP Number:                                       

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

Dated as of January 14, 2011

 

among

 

HELEN OF TROY L.P., a Texas limited partnership

as the Borrower,

 

HELEN OF TROY LIMITED, a Bermuda company,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

 

and

 

L/C Issuer,

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
January 14, 2011, is entered into among HELEN OF TROY L.P., a limited
partnership duly organized under the laws of the State of Texas (the Borrower”),
HELEN OF TROY LIMITED, a Bermuda company (“Limited”), BANK OF AMERICA, N.A.
(“Bank of America”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), COMERICA BANK
(“Comerica”), HSBC BANK USA, N.A. (“HSBC”) and BRANCH BANKING AND TRUST COMPANY,
(“BB&T”)  (JPMCB, Comerica, HSBC and BB&T are herein sometimes collectively
referred to as the “New Lenders”), in their individual capacities as “Lenders”
(as such term is defined herein), JPMORGAN CHASE BANK, N.A., as Syndication
Agent and BANK OF AMERICA, N.A., as Administrative Agent, L/C Issuer and Swing
Line Lender.

 

BACKGROUND

 

A.            The Borrower, Limited, Bank of America, the Administrative Agent,
the Swing Line Lender and the L/C Issuer are parties to that certain Credit
Agreement, dated as of December 30, 2010, (the “Credit Agreement”).  The terms
defined in the Credit Agreement and not otherwise defined herein shall be used
herein as defined in the Credit Agreement.

 

B.            The parties to the Credit Agreement desire to (a) add the New
Lenders as Lenders under the Credit Agreement and (b) make certain amendments to
the Credit Agreement.

 

C.            The Lenders, the Administrative Agent, the Swing Line Lender and
the L/C Issuer hereby agree to amend the Credit Agreement, subject to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, Limited, the
Lenders, the Swing Line Lender, the L/C Issuer and the Administrative Agent
covenant and agree as follows:

 

1.             AMENDMENTS.

 

(a)           The definition of “Applicable Rate” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

 

“Applicable Rate” means, from and after the First Amendment Effective Date, the
following percentages per annum, based upon the Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(a):

 

2

--------------------------------------------------------------------------------


 

Pricing
Level

 

Leverage Ratio

 

Commitment
Fee

 

Eurodollar
Rate for
Loans and
Letters of
Credit

 

Base Rate
for Loans

 

I

 

Less than or equal to 1.25 to 1.00

 

0.250

%

1.000

%

0.000

%

II

 

Greater than 1.25 to 1.00 but less than or equal to 1.75 to 1.00

 

0.300

%

1.375

%

0.375

%

III

 

Greater than 1.75 to 1.00 but less than or equal to 2.25 to 1.00

 

0.350

%

1.750

%

0.750

%

IV

 

Greater than 2.25 to 1.00

 

0.450

%

2.125

%

1.125

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section 6.02(a), then, upon the
request of the Required Lenders, Pricing Level IV shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the first Business Day
immediately following the date such Compliance Certificate is actually delivered
to the Administrative Agent.  Notwithstanding the foregoing, the Applicable Rate
in effect from and after the First Amendment Effective Date through and
including the date the Compliance Certificate is delivered pursuant to
Section 6.02(a) for the fiscal quarter ending May 31, 2011 shall be Level III.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

(b)           A new Section 5.20 is added to the Credit Agreement to read as
follows:

 

5.20 OFAC and Patriot Act.

 

(a)           The Borrower, each other Loan Party and each Subsidiary of any
Loan Party is: (i) not currently the subject of any sanctions administered or
enforced by the U.S. Department of Treasury’s Office of Foreign Assets Control
(“OFAC”) (“Sanctions”) nor located, organized or resident in a country or
territory that is the subject of Sanctions; (ii) in compliance in all material
respects with the requirements of the Act and in other statutes and all orders,
rules and regulations of the United States government and its various executive
departments, agencies and 150

 

3

--------------------------------------------------------------------------------


 

offices, related to the subject matter of the Act and all other requirements
contained in the rules and regulations of OFAC; (iii) not in receipt of any
written notice from the Secretary of State of the Attorney General of the United
States or any other department, agency or office of the United States claiming a
violation or possible violation of OFAC or the Act; (iv) not listed as a
Specially Designated Terrorist (as defined in the Act) or on any other list of
terrorists or terrorist organizations maintained pursuant to the Act; (v) not a
Person who has been determined by competent governmental authority to be subject
to any of the prohibitions contained in the Act; and (vi) not controlled by or,
to the Borrower’s knowledge, now acting on behalf of any Person named in Annex
to Executive Order Nos. 12947, 13099 and 13224 and all modifications thereto or
thereof (the “Annex”) or any other list promulgated under the Act or any other
Person who has been determined to be subject to the prohibitions contained in
the Act.

 

(b)           The Borrower, each other Loan Party and each Subsidiary of any
Loan Party will not, directly or indirectly, use the proceeds of the
transaction, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, to fund any activities of
or business with any Person, or in Burma/Myanmar, Cuba, Iran, North Korea, Sudan
or in any other country or territory, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor or otherwise) of Sanctions.

 

(c)           Section 7.04 of the Credit Agreement is hereby amended to read as
follows:

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

(a)           any Subsidiary (other than the Borrower) may merge with (i) one of
the Loan Parties, provided such Loan Party shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
Guarantor is merging with another Subsidiary, the Guarantor shall be the
continuing or surviving Person;

 

(b) the Borrower may merge with one of the Loan Parties or a Subsidiary,
provided (i) the Borrower shall be the continuing or surviving Person or (ii) a
Domestic Subsidiary shall be the continuing or surviving Person and shall become
the Borrower, subject to the consent of the Administrative Agent and each Lender
required by Section 10.06(a);

 

4

--------------------------------------------------------------------------------


 

(c)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Limited or any Subsidiary;
provided that (i) if the transferor in such a transaction is a Guarantor, then
the transferee must either be the Borrower or a Guarantor and (ii) if the
transferor in such a transaction is the Borrower, then the transferee must be a
Domestic Subsidiary that becomes the Borrower, subject to the consent of the
Administrative Agent and each Lender required by Section 10.06(a); and

 

(d)           Limited or any Subsidiary may make any Acquisition or Disposition
permitted by Section 7.02 or 7.05.

 

(d)           Schedule 2.01 to the Credit Agreement is hereby amended to be in
the form of Schedule 2.01 to this First Amendment, and the Commitment and
Applicable Percentages of each Lender, after giving effect to this First
Amendment, is set forth in Schedule 2.01.

 

2.             REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT.  By its
execution and delivery hereof, each of the Borrower and Limited represents and
warrants that, as of the date hereof:

 

(a)           the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct on and as of the
date hereof as made on and as of such date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct on such earlier date;

 

(b)           no event has occurred and is continuing which constitutes a
Default or an Event of Default;

 

(c)           (i) the Borrower has full power and authority to execute and
deliver this First Amendment, the Revolving Loan Note payable to the order of
each New Lender in the amount of each New Lender’s Commitment as determined by
this First Amendment (the “New Notes”), and the replacement Revolving Loan Note
payable to the order of Bank of America in the amount of Bank of America’s
Commitment, as reduced by this First Amendment (the “Replacement Note”),
(ii) Limited has full power and authority to execute and deliver this First
Amendment, (iii) this First Amendment, the New Notes and the Replacement Note
have been duly executed and delivered by the Borrower and Limited, as the case
may be, and (iv) this First Amendment, the New Notes, the Replacement Note, and
the Credit Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower and Limited, as the case may be, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and except
as rights to indemnity may be limited by federal or state securities laws;

 

(d)           neither the execution, delivery and performance of this First
Amendment, the New Notes, the Replacement Note or the Credit Agreement, as
amended hereby, nor the consummation of any transactions contemplated herein or
therein, will conflict with any Law or

 

5

--------------------------------------------------------------------------------


 

Organization Documents of the Borrower or Limited, or any indenture, agreement
or other instrument to which the Borrower or Limited or any of their respective
property is subject; and

 

(e)           no authorization, approval, consent, or other action by, notice
to, or filing with, any Governmental Authority or other Person not previously
obtained is required for (i) the execution, delivery or performance by (A) the
Borrower of this First Amendment, the New Notes or the Replacement Note, and
(B) Limited of this First Amendment or (ii) the acknowledgment by each Guarantor
of this First Amendment.

 

3.             CONDITIONS TO EFFECTIVENESS.  This First Amendment shall be
effective upon satisfaction or completion of the following (the “First Amendment
Effective Date”):

 

(a)           the Administrative Agent shall have received counterparts of this
First Amendment executed by each of the Lenders;

 

(b)           the Administrative Agent shall have received counterparts of this
First Amendment executed by the Borrower and Limited and acknowledged by each
Guarantor;

 

(c)           the Administrative Agent shall have received a duly executed New
Note for each New Lender;

 

(d)           the Administrative Agent shall have received the duly executed
Replacement Note for Bank of America;

 

(e)           the New Lenders shall have received the fees agreed to be paid to
them by Bank of America and/or one of its Affiliates; and

 

(f)            the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent and its counsel, such other
documents, certificates and instruments as the Administrative Agent shall
reasonably require.

 

4.             PAYMENTS BY LENDERS.  Upon the effectiveness of this First
Amendment, each New Lender shall, to the extent necessary, make a payment to the
Administrative Agent in an amount sufficient, upon the application of such
payments by all such Lenders to the reduction of outstanding Revolving Loans
held by Bank of America, to cause the principal amount of Revolving Loans
outstanding made by each Lender to be in the amount of its Applicable Percentage
(after giving effect to this First Amendment) of all outstanding Revolving
Loans.  The Borrower hereby irrevocably authorizes each New Lender to fund to
the Administrative Agent the payment required to be made pursuant to the
immediately preceding sentence for application to the reduction of the
outstanding Revolving Loans held by Bank of America.  If, as a result of the
repayment of Revolving Loans provided for in this Section 4, any payment of
Eurodollar Rate Loans occurs on a day which is not the last day of the
applicable Interest Period, the Borrower will pay to the Administrative Agent
for the benefit of Bank of America any amounts required to be paid pursuant to
Section 3.05 of the Credit Agreement.  Upon the effective date of this First
Amendment, each New Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided

 

6

--------------------------------------------------------------------------------


 

participation in any outstanding L/C Obligations and Swing Line Loans in
accordance with its Applicable Percentage (after giving effect to this First
Amendment).

 

5.             ADDITION OF NEW LENDERS.  The parties hereto agree that the
provisions of Section 10.06 of the Credit Agreement shall not be applicable to
the addition of the New Lenders pursuant to this First Amendment.

 

(a)           Each New Lender represents, warrants and acknowledges to the
Administrative Agent as follows:

 

(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this First Amendment and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement;

 

(ii) it meets all requirements of an Eligible Assignee under the Credit
Agreement;

 

(iii) from and after the First Amendment Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder,

 

(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
First Amendment and to extend credit to the Borrower and the other Loan Parties
under the Credit Agreement on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent or any
other Lender, and

 

(v) if it is a Foreign Lender, attached hereto is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such New Lender; and

 

(b)           Each New Lender agrees that:

 

(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and

 

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender; and

 

(iii)on the First Amendment Effective Date and subject to the satisfaction of
the conditions to effectiveness set forth in this Section 3 of this Agreement,
it shall be deemed automatically to have become a party to the Credit Agreement
and have all rights and obligations of a Lender under the Credit Agreement and
the other Loan Documents as if it were an original Lender signatory thereto.

 

7

--------------------------------------------------------------------------------


 

(c)           On the First Amendment Effective Date and subject to the
satisfaction of the conditions to effectiveness set forth in Section 3 of this
Agreement, each New Lender agrees to be bound by the terms and conditions set
forth in the Credit Agreement and the other Loan Documents applicable to the
Lenders as if it were an original Lender signatory thereto (and expressly makes
the appointment set forth in, and agrees to the obligations imposed under,
Article IX of the Credit Agreement).

 

6.             REFERENCE TO THE CREDIT AGREEMENT.

 

(a)           Upon the effectiveness of this First Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, or words of like import
shall mean and be a reference to the Credit Agreement, as affected and amended
hereby.

 

(b)           The Credit Agreement, as amended by the amendments referred to
above, shall remain in full force and effect and is hereby ratified and
confirmed.

 

7.             COSTS, EXPENSES AND TAXES.  The Borrower agrees to pay on demand
all reasonable costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this First Amendment
and the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

 

8.             GUARANTOR’S ACKNOWLEDGMENT.  By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower and Limited of this First Amendment, (b) acknowledges and agrees
that its obligations in respect of its Guaranty (i) are not released,
diminished, waived, modified, impaired or affected in any manner by this First
Amendment or any of the provisions contemplated herein, (c) ratifies and
confirms its obligations under its Guaranty, and (d) acknowledges and agrees
that it has no claims or offsets against, or defenses or counterclaims to, its
Guaranty.

 

9.             EXECUTION IN COUNTERPARTS.  This First Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument.  For purposes of this First Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original.  The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

 

10.           GOVERNING LAW; BINDING EFFECT.  This First Amendment shall be
governed by and construed in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely within such state,
provided that each party shall retain all rights arising under federal law, and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

8

--------------------------------------------------------------------------------


 

11.           HEADINGS.  Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.

 

12.           ENTIRE AGREEMENT.  THE CREDIT AGREEMENT, AS AMENDED BY THIS FIRST
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL  AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN
ORAL  AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment is executed as of the date first set
forth above.

 

 

HELEN OF TROY L.P., a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

HELEN OF TROY LIMITED, a Bermuda corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

10

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Anthony W. Kell

 

 

Name:

Anthony W. Kell

 

 

Title:

Assistant Vice President

 

11

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

 

 

By:

/s/ Gary Mingle

 

 

Gary Mingle

 

 

Senior Vice President

 

12

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Rygen R. Hernandez

 

 

Name:

Rygen R. Hernandez

 

 

Title:

Vice President

 

13

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Vontoba Terry

 

 

Name:

Vontoba Terry

 

 

Title:

Corporate Banking Officer

 

14

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Dale Wilson

 

 

Name:

Dale Wilson

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Anil Chandy

 

 

Name:

Anil Chandy

 

 

Title:

Assistant Vice President

 

15

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ DeVon J. Lang

 

 

Name:

DeVon J. Lang

 

 

Title:

Vice President

 

16

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND AGREED:

 

 

 

HELEN OF TROY LIMITED, a Bermuda company

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

HELEN OF TROY LIMITED, a Barbados corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

HOT NEVADA, INC., a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

HELEN OF TROY TEXAS CORPORATION, a Texas corporation

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

17

--------------------------------------------------------------------------------


 

IDELLE LABS LTD., a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

OXO INTERNATIONAL LTD., a Texas limited partnership

 

 

By:

HELEN OF TROY NEVADA CORPORATION, a Nevada corporation, General Partner

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

HELEN OF TROY MACAO COMMERCIAL OFFSHORE LIMITED, a Macau corporation

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

KAZ, INC., a New York corporation

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

18

--------------------------------------------------------------------------------


 

KAZ USA, INC., a Massachusetts corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

 

 

 

 

 

KAZ CANADA, INC., a Massachusetts corporation

 

 

 

 

 

 

 

By:

/s/ Gerald J. Rubin

 

 

Name:

Gerald J. Rubin

 

 

Title:

Chairman, Chief Executive Officer and President

 

 

19

--------------------------------------------------------------------------------